Order entered September 16, 2021




                                                   In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                         No. 05-21-00752-CR

                     EX PARTE JOHN NATHANIEL THOMPSON

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-80629-2021

                                                  ORDER

        John Nathaniel Thompson has filed a pro se notice of appeal from the trial

court’s “judgment” entered August 16, 2021. According to the trial court’s docket

sheet, transmitted by the district clerk with the notice of appeal, the trial court

conducted a “bond hearing” on that date and denied a “bond reduction.” The

docket sheet also shows that on July 22, 2021, appellant filed an application for

writ of habeas corpus seeking a bond reduction. 1




1
 Appellant has also filed a notice of appeal in a second case involving the August 16, 2021 bond hearing. In that
case, assigned appellate cause no. 05-21-00751-CR, the trial court’s docket sheet does not show the filing of a
habeas application.
      Because it appears from the record before us that the trial court may have

considered appellant’s habeas application during the August 16, 2021 bond

reduction hearing, we will treat this appeal as an accelerated appeal of a ruling on

appellant’s habeas application unless further development of the record shows

otherwise. This is an accelerated appeal and is governed by Texas Rule of

Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the Collin County District Clerk to file the clerk’s record

by October 1, 2021. We ORDER that the clerk’s record contain copies of the

indictment, any documents relating to pretrial bail or bond conditions, the

application for writ of habeas corpus, any response to the writ application filed by

the State, any other documents related to the writ application, the trial court’s order

ruling on the writ application, any findings of fact on the writ application that the

trial court has entered, the trial court’s certification of the right to appeal, and any

other documents filed with the clerk that the parties request.

      We ORDER the court reporter to file, by October 1, 2021, either the

reporter’s record of the hearing on the writ application or written verification that

no hearing was conducted on the writ application.




                                          –2–
      We ORDER appellant to file his brief, if any, within FOURTEEN DAYS

of the filing of the record. We note that the docket sheet filed with appellant’s

notice of appeal does not appear to reflect the filing of a final, written order ruling

on appellant’s habeas application. If no written order appears in the clerk’s record,

appellant is FURTHER ORDERED to explain in his brief the basis for the

Court’s jurisdiction over the appeal. If no final, written order is submitted by the

end of the briefing period and appellant does not explain satisfactorily the basis for

the Court to exercise jurisdiction, the Court may, without further notice, dismiss

the appeal for want of jurisdiction.

      We ORDER the State to file its response brief, if any, within FOURTEEN

DAYS of the filing of appellant’s brief.

      If briefs are not timely filed by the due date, the Court will order the case

submitted without briefing. After the record and any briefs have been filed, the

Court will notify the parties of the submission date and panel.

      We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Edgeworth, Presiding Judge, 219th Judicial District Court; Tonya Lebo,

official court reporter, 219th Judicial District Court; Lynne Finley, Collin County

District Clerk; John Nathaniel Thompson, pro se appellant; Steven H. Miller,




                                         –3–
appointed trial counsel; and Greg Willis, Collin County District Attorney.



                                              /s/   LANA MYERS
                                                    JUSTICE




                                        –4–